Citation Nr: 0019099	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-34 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1961 to July 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.  

In April 1998, the Board found that the veteran's claim was 
well grounded and that VA had satisfied the duty to assist 
him in the development of his claim, pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board found that the veteran was 
not shown to have engaged in combat and that there was no 
supporting evidence that the veteran's reported stressors 
occurred.  Further, the Board found that the record did not 
contain medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
On this basis, the Board denied the veteran's claim for 
service connection for PTSD.  

The veteran appealed the Board's decision.  In a single judge 
memorandum decision in January 2000, the United States Court 
of Appeals for Veterans Claims (known as the United Stated 
Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court") vacated and remanded the Board's 
decision for further development and issuance of a 
readjudicated decision supported by an adequate statement of 
reasons or bases.  The Court stated that an adequate 
statement of reasons and bases, as to whether the veteran was 
engaged in combat at some point and experienced an inservice 
stressor during this combat service, had not been provided.  
The Court further stated that in certain cases, a single 
request for service records might not satisfy the duty to 
assist.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
The Court noted that Dr. D.M., in his report of June 1997, 
stated that the veteran had been under psychiatric care for 
PTSD at the VA Medical Center (MC) for the previous 11 
months.  The Court ordered that these records be sought by 
the RO.  


FINDINGS OF FACT

1. The veteran participated in combat operations in the 
Dominican Republic from May to June 1965 and in Vietnam in 
December 1965.  

2. The veteran reports that he came under sniper fire during 
service both in the Dominican Republic and Vietnam and 
engaged in firefights with the enemy during service in 
Vietnam.  

3. The veteran's PTSD is related to his exposure to combat 
stressors.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in or aggravated by his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303 (1999) & 3.304(f) (1998) & 
(effective June 18, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's enlistment examination in October 1961 showed 
no psychiatric abnormalities.  The veteran was seen by 
psychiatry for a consult in August 1963, with a history of 
hysteria during a phone conversation, in which the veteran 
stated that he would kill himself.  A diagnosis of emotional 
instability reaction in a hostile passive aggressive 
individual, who may have reacted to unusual stress with a 
brief dissociative episode, was reported.  The veteran was 
again seen by psychiatry in September 1963.  At that time, a 
diagnosis of emotional instability reaction in a basically 
passive-dependent personality, who reacts to situations of 
stress with poor judgment, lack of impulse control, and on 
two occasions, brief dissociative episodes, was made.  It was 
opined that the veteran's behavior, though superficially 
appearing bizarre, was not based on a thought disorder, but 
on gross immaturity.  The examiner noted that this condition 
was not incurred in the line of duty and existed prior to 
service.  It was recommended that the veteran be considered 
for administrative separation from the United States Marine 
Corps (USMC) due to unsuitability. 

The veteran's service medical records in October 1963 note 
further psychiatric consult.  At that time the veteran was a 
brig prisoner as a result of committing the offenses of 
larceny and entering a private dwelling.  Following mental 
status examination, it was opined that diagnostically the 
only change that might be made was to put more emphasis on 
the passive aggressive components of the veteran's emotional 
instability.  The recommendation was administrative 
separation from the USMC as expeditiously as possible.  The 
veteran's separation medical examination in July 1966 noted 
no psychiatric abnormalities.  

Service personnel records reveal that the veteran's 
occupational specialty during service was auto mechanic, and 
that he was awarded the Vietnam Service Medal and a National 
Defense Service Medal.  A "Combat History-Expeditions-Awards 
Record" indicates that the veteran participated in 
operations in the Dominican Republic from May 3, 1965 to June 
3, 1965, and served in Vietnam from November 11, 1965 to July 
6, 1966 during which time he participated in 
Operation Harvest Moon as a member of Task Force Delta in 
December 1965.  

In July 1996, the veteran filed an initial claim for VA 
benefits for service connection for PTSD.  In a statement 
submitted with this claim, the veteran reported that he had 
been stationed with the USMC, 7th Engineer Battalion, 3rd 
Marine Division, and that his unit had seen combat in Chu Lai 
and Danang in 1965 and 1966, and in the Dominican Republic in 
1964. 

By letter, received in August 1996, the veteran detailed 
stressors to which he was exposed in service.  He reported 
that he witnessed a friend who was shot in the head during a 
training exercise in 1962, and stated that during a rocket 
launcher training exercise he was nearly hit.  The veteran 
indicated that while stationed in the Dominican Republic with 
the 1st Battalion, 8th Marines, 2nd Division, he saw 
two bodies being dumped into a fire at a dump site, and a 
jeep that the veteran was working on was fired upon.  He 
reported that two of his friends were killed in action, while 
stationed at Red Beach in DaNang.  He indicated that he had 
been in firefights, and that he had been shot upon by a 
sniper.  He also reported that in 1965 or 1966 around Red 
Beach he witnessed people falling out of a helicopter without 
parachutes, and witnessed the drowning of a young boy in 
1966.  The veteran reported current symptoms of flashbacks, 
nightmares, anger, blackouts, poor memory, distrust of 
others, inability to care for others, suicidal ideation, 
crying spells, paranoia, worthlessness and depression.  

In his notice of disagreement, received in March 1997, the 
veteran stated that he was hit on the head during boot camp 
by his drill instructors.  He further reported that he saw a 
"woman with no guts" during service in Vietnam.  

By letter, dated in June 1997, a VA staff psychiatrist 
reported that the veteran had been treated by the VA for PTSD 
for the past 11 months and that he was taking psychoactive 
medications.  The psychiatrist pointed to the fact that the 
service medical records documented a cardinal feature of 
PTSD, reacting to a situation of stress with brief 
dissociative episodes on two occasions.  The psychiatrist 
indicated that clearly a person would have a significant risk 
of aggravation of a psychiatric disorder with exposure to 
combat stressors.  The psychiatrist opined that the veteran 
had PTSD in addition to any personality disorder that had 
been or would be diagnosed.  

The veteran submitted a completed PTSD Information Form and 
provided a written statement in August 1997, which contained 
essentially the same information as had been provided 
previously in the veterans August 1996 and March 1997 
statements. 

In August 1997 the RO forwarded the veteran's statement and 
his personnel file to the U.S. Army Joint Services 
Environmental Support Group (ESG), (now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) for 
verification of the veteran's alleged stressors.  In 
September 1997, the USASCRUR responded, advising the RO that 
it discontinued all research on behalf of USMC veterans, and 
that the USMC headquarters was conducting such research on 
behalf of USMC PTSD claimants.  The RO was advised that their 
inquiry had been forwarded to the USMC Headquarters.  

In September 1997, a response was received from the USMC 
Headquarters, which noted that the facility had no records 
from the veteran's duty station during boot camp prior to 
1965.  It was also noted that the veteran had alleged 
stressors during his service with the 1st Battalion, 8th 
Marines during March 1965, but only records from May 1965 
were found.  The response noted that the veteran had alleged 
stressors during his service in Vietnam with the 1st Bridge 
Co., but that no records for that company prior to 1970 were 
on file. 

As noted in the "Introduction" section supra, the Board 
denied the veteran's claim for service connection for PTSD in 
April 1998.  However, in January 2000 the Court vacated and 
remanded the Board's decision for further findings and 
development.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the veteran notice of 
the revised regulations.  As the changes in the regulation do 
not affect the outcome of the instant claim, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Under the old regulation, service connection for PTSD 
requires:  1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); See 
Cohen v. Brown 10 Vet. App. 128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) 
(effective June 18, 1999).

The Court has set forth the analytical framework for 
establishing the presence of a recognizable stressor, the 
essential prerequisite to support a diagnosis of PTSD and 
entitlement to service connection.  There are two major 
components to this analysis: first, it must be established 
whether the evidence demonstrates that stressful events 
occurred and, second, it must be established whether the 
stressful events are sufficient to support a diagnosis of 
PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996); Zarycki v. Brown , 6 Vet. App. 91, 
98-99 (1993).

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes, 5 Vet. App. at 66.  
If the evidence does not show that he was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); Zarycki v. 
Brown, 6 Vet. App. 91, 98-99 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, the Secretary is 
required to accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991); see also 38 
C.F.R. § 3.304(d) (1999).  Section 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, but not a basis to link etiologically the condition 
in service to the current condition.  See Arms v. West, 12 
Vet. App. 188 (1999); Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, 7 Vet. App. at 507.  Engaging in combat with the 
enemy requires that the veteran personally participate in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 1999).  

The second component of the Court's analysis holds that, even 
if there was a stressful event in service, the RO or Board 
must nevertheless determine whether that event was of 
sufficient gravity to support a diagnosis of PTSD under the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders.  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination.  Adjudicators may not make 
a determination on this point in the absence of independent 
medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 
175(1991).

In Cohen, the Court pointed out that the VA had adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) in amending 38 C.F.R. §§ 4.125, 4.126, and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke ... in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on  "almost everyone."  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153.

As found by both the Board and the Court, the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107.  
The veteran has submitted evidence of a current diagnosis of 
PTSD, statements identifying several inservice stressors, and 
competent medical of a nexus between the current 
symptomatology and an inservice stressor.  The VA has a duty 
to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999).  The claims folder contains all available 
service medical and service personnel records.  The service 
department has previously been provided with specific 
information regarding the events, dates, and the veteran's 
unit for the reported inservice stressors.  However, the 
service department responded that records to support the 
veteran's statements were unavailable.  The Board notes that 
further VA treatment records were identified in the June 1997 
letter from the VA staff psychiatrist, and that the Court 
directed that such records be obtained.  The Board finds that 
sufficient evidence is of record to adequately review of the 
veteran's claim and, as that claim is granted infra, further 
development would only serve to delay the veteran's appeal. 

The Court's decision in January 2000 ordered the Board to 
provide specific reasons and bases as to whether the veteran 
engaged in combat and whether his reported stressors occurred 
during such combat service.  Although the veteran's service 
personnel records do not indicate receipt of medals or 
commendations indicating combat service, the service records 
do report participation in two combat operations - one in the 
Dominican Republic and the second in Vietnam.  This 
designation is at the very least consistent with exposure to 
combat.  Efforts to obtain records of the activities of his 
unit in Vietnam were unsuccessful.  The absence of an 
unequivocal   declaration by the service department with 
respect to the veteran's participation in combat operations 
is but one element for consideration.  The veteran reports 
stressful events that occurred in both locations involving 
personal participation in an encounter with the enemy.  He 
certainly is competent to describe what he did and when he 
did it while in Vietnam.  I have reviewed this matter in 
light of the Court's recent decision and discussion of 
relevant law.  I now conclude that the veteran has described 
activities in Vietnam which equate to combat engagement and 
that his description is credible.  The absence of service 
department verification is a factor that is not without a 
measure of probative value, but it should not have been 
accorded dispositive weight.  In a sense, the service 
department has provided opposing assessments of the veteran's 
combat role.  In one document, his participation was 
virtually affirmed while other official papers are 
essentially silent on this question.  The evidence is in 
conflict.  VA has made an attempt to verify the veteran's 
participation in combat actions during the two reported 
operations, but apparently no records of the veteran's units 
from the relevant time periods are available.  The evidence 
does not preponderate against a finding that the veteran 
engaged in combat with the enemy in Vietnam. Therefore, the 
veteran need not submit corroborating evidence to establish 
the incurrence of these reported inservice stressors.  

The VA staff psychiatrist stated that the veteran was being 
treated for PTSD due to aggravation of a psychiatric disorder 
due to exposure to combat stressors.  The veteran has 
identified combat stressors during service in the Dominican 
Republic and Vietnam.  The record contains no competent 
medical evidence to the contrary.  As the evidence of record 
does not preponderate against a finding that the veteran's 
PTSD was incurred in or aggravated by his active military 
service, the veteran's claim is granted.  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

